Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba, et al., US 2019/0039450 A1, in view of Meyer, et al., US 2016/0312884 A1.
As per Claim 1, Baba teaches an analytical model training method (¶¶ 38-39), comprising: 
obtaining first fluidic pressure information, the first fluidic pressure information being indicative of a fluidic pressure of a working fluid in a hydraulic cylinder of a machine as a function of time (¶ 62); 
generating a first training set comprising second fluidic pressure information associated with impeller clutch engagement values (¶¶ 50-51); 
computing, using the first training set, a first plurality of test system response values (¶ 69); and comparing the first plurality of test system response values with a plurality of observed system response values (¶ 77).  
Baba does not expressly teach: determining, based at least in part on the comparing, a first system response error associated with the first training set; determining that the first system response error is less than or equal to a threshold error value; based at least in part on determining that the first system response error is less than or equal to the threshold error value, generating a time-step predictive analytical model associated with the first training set; and providing the time-step predictive analytical model to an electronic control module of the machine, wherein the time-step predictive analytical model configures the electronic control module to modulate engagement of an impeller clutch of the machine.  Meyer teaches: 
determining, based at least in part on the comparing, a first system response error associated with the first training set (¶¶ 24-25); 
determining that the first system response error is less than or equal to a threshold error value (¶ 71); 
based at least in part on determining that the first system response error is less than or equal to the threshold error value, generating a time-step predictive analytical model associated with the first training set (¶¶ 73-74); and 
providing the time-step predictive analytical model to an electronic control module of the machine (¶¶ 74-75), wherein the time-step predictive analytical model configures the electronic control module to modulate engagement of an impeller clutch of the machine (¶¶ 76-77).  
it would have been obvious to a person of skill in the art, at the time of the invention, to combine the testing mechanisms of Baba with the diagnostic remedies of Meyer, in order to determine an appropriate power path input that corresponds with a driver’s intentions.
As per Claim 2, Baba does not expressly teach that the electronic control model is configured to: receive third fluidic pressure information from an input device, the third fluidic pressure information comprising a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the hydraulic cylinder of the machine as a function of time; determine, using the time-step predictive analytical model, a real-time control output based at least in part on the third fluidic pressure information, the real-time control output associated with engagement of the impeller clutch; and modulate engagement of the impeller clutch according to the real-time control output, when executed by the electronic control module.  Meyer teaches that the electronic control model is configured to: 
receive third fluidic pressure information from an input device, the third fluidic pressure information comprising a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the hydraulic cylinder of the machine as a function of time (¶¶ 55-56, 61); 
determine, using the time-step predictive analytical model, a real-time control output based at least in part on the third fluidic pressure information, the real-time control output associated with engagement of the impeller clutch (¶¶ 57-58); and 
modulate engagement of the impeller clutch according to the real-time control output, when executed by the electronic control module (¶¶ 48, 57-58).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Baba teaches that the electronic control module is configured to control engagement of the impeller clutch without receiving a manual torque control signal (¶¶ 44-45).
As per Claim 4, Baba does not expressly teach that obtaining the first fluidic pressure information comprises: obtaining telematics data generated by at least one data channel of a plurality of data channels on the machine, wherein the at least one data channel generates the telematics data, and the first fluidic pressure information, during at least one dig event of a plurality of dig events; transferring the telematics data to a machine learning system off-board the machine; segmenting the telematics data into a training data portion and a test data portion; and isolating, in one or more of the training data portion and the test data portion, a first channel data set associated with the at least one data channel of the plurality of data channels.  Meyer teaches that obtaining the first fluidic pressure information comprises: 
obtaining telematics data generated by at least one data channel of a plurality of data channels on the machine (¶¶ 75-76), wherein the at least one data channel generates the telematics data, and the first fluidic pressure information, during at least one dig event of a plurality of dig events (¶¶ 72-73; “for given driving scenarios”); 
transferring the telematics data to a machine learning system off-board the machine (¶¶ 52-53); 
segmenting the telematics data into a training data portion and a test data portion (¶¶ 75-76); and 
isolating, in one or more of the training data portion and the test data portion, a first channel data set associated with the at least one data channel of the plurality of data channels (¶¶ 75-76; as groups of data are “verified”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Baba does not expressly teach: isolating, in one or more of the training data portion and the test data portion, a second channel data set associated with at least two channels of the plurality of data channels, wherein the second channel data set comprises the second fluidic pressure information, and is associated with a second data channel of the plurality of data channels; generating a second training set comprising third fluidic pressure information; computing, using the second training set, a second plurality of test system response values; determining a second system response error based at least in part on the second plurality of test system response values and the plurality of observed system response values; determining that the second system response error is less than or equal to the threshold error; and determining that the second system response error is less than the first system response error, wherein generating the time-step predictive analytical model comprises generating the analytical model using the second training set, and based at least in part on determining that the second system response error is less than the first system response error.  Meyer teaches: 
isolating, in one or more of the training data portion and the test data portion, a second channel data set associated with at least two channels of the plurality of data channels (¶¶ 75-76; as groups of data are “verified”), wherein the second channel data set comprises the second fluidic pressure information, and is associated with a second data channel of the plurality of data channels (¶ 76); generating a second training set comprising third fluidic pressure information (¶¶ 60-61); 
computing, using the second training set, a second plurality of test system response values (¶¶ 51-52); 
determining a second system response error based at least in part on the second plurality of test system response values and the plurality of observed system response values (¶ 59); 
determining that the second system response error is less than or equal to the threshold error (¶ 71); and 
determining that the second system response error is less than the first system response error, wherein generating the time-step predictive analytical model comprises generating the analytical model using the second training set, and based at least in part on determining that the second system response error is less than the first system response error (¶¶ 59, 70).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Baba teaches that the first training set comprises: 
a first channel data set associated with a first channel of a plurality of data channels, the first channel data set including the second fluidic pressure information associated with the impeller clutch engagement values (¶¶ 44, 109); and 
a second channel data set associated with a second channel of the plurality of data channels (¶ 48).
As per Claim 7, Baba teaches that the second channel data set comprises a set of values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (¶ 62), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position (¶ 39).
As per Claim 8, Baba teaches a method comprising: 
obtaining first fluidic pressure information, the first fluidic pressure information being indicative of a fluidic pressure of a working fluid in a hydraulic cylinder as a function of time (¶ 62); and
generating a first training set comprising second fluidic pressure information, the second fluidic pressure information associated with impeller clutch engagement values (¶¶ 50-51).  
Baba does not expressly teach: generating a time-step predictive analytical model based on the first training set; providing the time-step predictive analytical model on an electronic control module of a machine, wherein the electronic control module is configured to control engagement of an impeller clutch of the machine based at least in part on the time-step predictive analytical model.  Meyer teaches: 
generating a time-step predictive analytical model based on the first training set (¶¶ 73-74); 
providing the time-step predictive analytical model on an electronic control module of a machine (¶¶ 74-75), wherein the electronic control module is configured to control engagement of an impeller clutch of the machine based at least in part on the time-step predictive analytical model (¶¶ 76-77).
As per Claim 9, Baba does not expressly teach that controlling the engagement of the impeller clutch comprises: receiving, from an input device associated with the machine, a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the machine as a function of time; determining, using the time-step predictive analytical model, an impeller clutch engagement value based at least in part on the time-step series of fluidic pressure values; and causing the engagement of the impeller clutch according to the impeller clutch engagement value.  Meyer teaches that controlling the engagement of the impeller clutch comprises: 
receiving, from an input device associated with the machine, a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the machine as a function of time (¶¶ 55-56, 61); 
determining, using the time-step predictive analytical model, an impeller clutch engagement value based at least in part on the time-step series of fluidic pressure values (¶¶ 57-58); and 
causing the engagement of the impeller clutch according to the impeller clutch engagement value (¶¶ 48, 57-58).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Baba teaches that the input device is a pressure measurement device configured to generate the time-step series of fluidic pressure values, wherein the time-step series of fluidic pressure values is indicative of at least one fluidic pressure value (¶¶ 64, 81; pressure sensor 79 of Figure 1).
As per Claim 11, Baba teaches that the time-step series of fluidic pressure values is indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (¶ 62), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position (¶ 39).
As per Claim 12, Baba teaches that utilizing the time-step predictive analytical model comprises: 
accessing a set of fluidic pressure values associated with impeller clutch engagement values (¶¶ 43-44); and 
determining, at a predetermined increment of time, a real-time impeller clutch engagement value based at least in part on at least one fluidic pressure value of the time-step series of fluidic pressure values (¶¶ 47-48).
As per Claim 13, Baba teaches that the electronic control module is configured to cause the engagement without receiving a manual impeller clutch engagement signal (¶¶ 44-45).
As per Claim 14, Baba teaches a method (¶¶ 38-39), comprising: 
obtaining first fluidic pressure information, the first fluidic pressure information being indicative of a fluidic pressure of a working fluid in a hydraulic cylinder of a machine as a function of time (¶ 62); 
generating a first training set comprising second fluidic pressure information associated with observed machine torque response values (¶¶ 50-51); 
computing, using the first training set, a first plurality of test system response values (¶ 69); and comparing the first plurality of test system response values with a plurality of observed machine torque response values (¶ 77).
Baba does not expressly teach: determining, based at least in part on the comparing, a first system response error rate associated with the first training set; determining a first system response error associated with the first training set based at least in part on the first plurality of test system response values and the observed machine torque response values; determining that the first system response error is less than or equal to a threshold error value; based at least in part on determining that the first system response error is less than or equal to the threshold error value, generating a time-step predictive analytical model based on the first training set; providing the time-step predictive analytical model to an electronic control module of the machine, wherein the time-step predictive analytical model is configured to modulate output torque of the machine when executed by the electronic control module; and modulating, with the electronic control module of the machine, output torque of a transmission of the machine using the time-step predictive analytical model.  Meyer teaches: 
determining, based at least in part on the comparing, a first system response error rate associated with the first training set (¶¶ 24-25); 
determining a first system response error associated with the first training set based at least in part on the first plurality of test system response values and the observed machine torque response values (¶¶ 68-69); 
determining that the first system response error is less than or equal to a threshold error value (¶ 71); 
based at least in part on determining that the first system response error is less than or equal to the threshold error value, generating a time-step predictive analytical model based on the first training set (¶¶ 73-74); 
providing the time-step predictive analytical model to an electronic control module of the machine (¶¶ 74-75), wherein the time-step predictive analytical model is configured to modulate output torque of the machine when executed by the electronic control module (¶¶ 76-77); and 
modulating, with the electronic control module of the machine, output torque of a transmission of the machine using the time-step predictive analytical model (¶¶ 77-80).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Baba does not expressly teach that the electronic control module is configured to: receive third fluidic pressure information from an input device, the third fluidic pressure information comprising a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the hydraulic cylinder of the machine as a function of time; determine, using the time-step predictive analytical model, a real-time control output based at least in part on the third fluidic pressure information, the real-time control output associated with output torque; and modulate the output torque of the machine, according to the real-time control output when executed by the electronic control module.  Meyer teaches that the electronic control module is configured to: 
receive third fluidic pressure information from an input device, the third fluidic pressure information comprising a time-step series of fluidic pressure values indicative of a real-time fluidic pressure of a working fluid in the hydraulic cylinder of the machine as a function of time (¶¶ 55-56, 61); 
determine, using the time-step predictive analytical model, a real-time control output based at least in part on the third fluidic pressure information, the real-time control output associated with output torque (¶¶ 57-58); and 
modulate the output torque of the machine, according to the real-time control output when executed by the electronic control module (¶¶ 48, 57-58).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Baba teaches that the electronic control module is configured to modulate the output torque without receiving a manual torque control signal (¶¶ 44-45).
As per Claim 17, Baba does not expressly teach that obtaining the first fluidic pressure information comprises: obtaining telematics data generated by at least one data channel of a plurality of data channels on the machine, wherein the at least one data channel generates the telematics data, and the first fluidic pressure information during at least one dig event of a plurality of dig events; transferring the telematics data to a machine learning system off-board the machine; segmenting the telematics data into a training data portion and a test data portion; and isolating, in one or more of the training data portion and the test data portion, a first channel data set associated with the at least one data channel of the plurality of data channels.  Meyer teaches that obtaining the first fluidic pressure information comprises: 
obtaining telematics data generated by at least one data channel of a plurality of data channels on the machine (¶¶ 75-76), wherein the at least one data channel generates the telematics data, and the first fluidic pressure information during at least one dig event of a plurality of dig events (¶¶ 72-73; “for given driving scenarios”); 
transferring the telematics data to a machine learning system off-board the machine (¶¶ 52-53); 
segmenting the telematics data into a training data portion and a test data portion (¶¶ 75-76); and 
isolating, in one or more of the training data portion and the test data portion, a first channel data set associated with the at least one data channel of the plurality of data channels (¶¶ 75-76; as groups of data are “verified”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 18, Baba does not expressly teach: isolating, in one or more of the training data portion and the test data portion, a second channel data set associated with at least two channels of the plurality of data channels, wherein the second channel data set comprises the second fluidic pressure information, and is associated with a second data channel of the plurality of data channels; generating a second set comprising third fluidic pressure information; computing, using the second training set, a second plurality of test system response values; comparing the plurality of test system response values with the plurality of observed system response values, and determining a second system response error rate; and determining a second system response error based at least in part on the second plurality of test system response values and the observed machine torque response values; determining that the second system response error is less than or equal to the threshold error; and determining that the second system response error is less than the first system response error; wherein generating the time-step predictive analytical model comprises generating the analytical model using the second training set, and based at least in part on determining that the second system response error is less than the first system response error.  Meyer teaches: 
isolating, in one or more of the training data portion and the test data portion, a second channel data set associated with at least two channels of the plurality of data channels (¶¶ 75-76; as groups of data are “verified”), wherein the second channel data set comprises the second fluidic pressure information, and is associated with a second data channel of the plurality of data channels (¶ 76); 
generating a second set comprising third fluidic pressure information (¶¶ 60-61); 
computing, using the second training set, a second plurality of test system response values (¶¶ 51-52); 
comparing the plurality of test system response values with the plurality of observed system response values, and determining a second system response error rate (¶ 59); and 
determining a second system response error based at least in part on the second plurality of test system response values and the observed machine torque response values (¶ 59); 
determining that the second system response error is less than or equal to the threshold error (¶ 71); and 
determining that the second system response error is less than the first system response error; wherein generating the time-step predictive analytical model comprises generating the analytical model using the second training set, and based at least in part on determining that the second system response error is less than the first system response error (¶¶ 59, 70).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Baba teaches that the first training set comprises: 
a first channel data set associated with a first channel of a plurality of data channels, the first channel data set including the second fluidic pressure information associated with the plurality of observed machine torque response values (¶¶ 44, 109); and 
a second channel data set associated with a second channel of the plurality of data channels (¶ 48).
As per Claim 20, Baba teaches that the second channel data set comprises a set of values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (¶ 62), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position (¶ 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661